DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending.  

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, lines 3-4: “the station recognition data” lacks antecedent basis in the claims.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handling device”, “localization module”, “training module”, “model production module”, “control module”, “task definition module”, “path planning module”, “safety module”, “testing module”, and “fine localization module” in claims 16-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “model production module” and “testing module” in claims 18, 19, and 26 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification discusses the model production module at page 7, lines 17-25, and page 16, lines 15-25, but does not disclose any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The term "fine resolution" in claim 27 is a relative term which renders the claim indefinite.  The term "fine resolution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The application as filed does not apprise one of ordinary skill in the art what resolution would qualify as “fine” and thus the metes and bounds of the claim are not clearly defined.

Claim 27 recites the term “more precise determination of an orientation of the stations”, however it is not clear what this determination of an orientation of the stations is more precise than.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor (US Publication No. 2012/0290130).
Kapoor teaches:
Re claim 16.  A handling assembly, comprising: 
a handling device configured to carry out at least one work step with and/or on a workpiece in a working region of the handling device, stations being situated in the working region (Figure 1 and paragraph [0018]: robot 12, peripheral device 14, workpieces 16, pallet 18); 
at least one monitoring sensor configured to optically monitor the working region and to provide monitoring data based on the optical monitoring (camera system 20, Figure 1 and paragraph [0019]); and 
a localization module configured to recognize the stations and to determine a respective station position for each of the stations (paragraphs [0019 and 0021-0022]: “integrate each such component model into a single, unified 3D workcell model 10'”).

Re claim 17.  Wherein the localization module includes a training module with training data, the training module being configured to determine, based on the training data, recognition features as station recognition data for detection of the stations, the localization module being configured to recognize the stations based on station recognition data (paragraph [0022]: “synthesize, using known scene segmentation techniques including edge detection algorithms, clustering methods and the like, a 3D model of each essential workcell component”).

Re claim 18.  Further comprising: a model production module configured to generate a model of the working region (paragraph [0022]: 3D workcell model 10’).

Re claim 20.  Further comprising:  5a control module configured to control the handling device to carry out the work step based on the respective station position (paragraph [0019]; and claim 9).

Re claim 29.  A method for operating a handling device with a handling assembly, comprising the following steps: 
optically monitoring, using a monitoring sensor, a working region of the handling device (camera system 20, Figure 1 and paragraph [0019]); 
providing, by the monitoring sensor, monitoring data of the working region (paragraph [0019]); 
recognizing stations in the working region based on the monitoring data (paragraphs [0019 and 0021-0022]); and 
determining a station position for the recognized stations (paragraphs [0019 and 0021-0022]).

Re claim 30.  A non-transitory computer-readable storage medium on which is stored a computer program having program code for operating a handling device with a handling assembly, the computer program, when executed by a computer or the handling assembly, causing the computer or handling assembly to perform the following steps: 
(camera system 20, Figure 1 and paragraph [0019]); 
providing, by the monitoring sensor, monitoring data of the working region (paragraph [0019]); 
recognizing stations in the working region based on the monitoring data (paragraphs [0019 and 0021-0022]); and 
determining a station position for the recognized stations (paragraphs [0019 and 0021-0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Sawada et al. (US Publication No. 2014/0288711).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 19) further comprising: a display unit configured to display the generated model, segments being selectable in the displayed model by a user as additional recognition features, the station recognition data including the additional recognition features.

In view of Sawada’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 19) further comprising: a display unit configured to display the generated model, segments being selectable in the displayed model by a user as additional recognition features, the station recognition data including the additional recognition features; since Sawada teaches allowing a user to select elements in a model of a robot’s workspace so as to shorten the time required for setting an operation area of a robot as compared to the situation in which the controller sets an operation area without any user selections.  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Liberg et al. (WO2006043873).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 21) further comprising: a task definition module for a semantic selection and/or definition of the work step; (re claim 22) wherein the work step has at least two parameters that are to be defined, the two parameters including a start position and an end position, such that for the user, one of the stations is selectable in the displayed model as the start position, and one of the stations is selectable and/or is capable of (re claim 23) wherein, after termination of the work step, the workpiece is in an end position, the end position being selectable by the user via the task definition module and/or being determined based on the monitoring data.
Liberg teaches, at page 4, line 15 through page 5, line 35, assigning defined tasks to a series of workstations in a robot’s environment so as to enable a user to easily program a robot without knowledge of robot languages.
In view of Liberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 21) further comprising: a task definition module for a semantic selection and/or definition of the work step; (re claim 22) wherein the work step has at least two parameters that are to be defined, the two parameters including a start position and an end position, such that for the user, one of the stations is selectable in the displayed model as the start position, and one of the stations is selectable and/or is capable of being set in the displayed model as the end position; and (re claim 23) wherein, after termination of the work step, the workpiece is in an end position, the end position being selectable by the user via the task definition module and/or being determined based on the monitoring data; since Liberg teaches assigning defined tasks to a series of workstations in a robot’s environment so as to enable a user to easily program a robot without knowledge of robot languages.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Cooper et al. (US Patent No. 10,296,602).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 24) further comprising: a path planning module configured to determine a trajectory of the handling device and/or of the workpiece during a carrying out of the work step.
Cooper teaches, at column 17, lines 18-22, performing real-time trajectory generation in such robots.  This allows such robots to adjust their trajectories in response to newly detected obstacles.
In view of Cooper’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 24) further comprising: a path planning module configured to determine a trajectory of the handling device and/or of the workpiece during a carrying out of the work step; since Cooper teaches performing real-time trajectory generation in such robots.  This allows such robots to adjust their trajectories in response to newly detected obstacles.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Sekiyama et al. (US Publication No. 2014/0277737).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 25) further comprising: a safety module connected in terms of data to 
Sekiyama teaches, at paragraphs [0067-0068], an interference-data generator to check for the presence of interference in generated trajectories.  This prevents collision in the robot’s workspace.
In view of Sekiyama’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 25) further comprising: a safety module connected in terms of data to the monitoring sensor to take over the monitoring data during the work step, and being configured to control the handling device based on changes in the working region; since Sekiyama teaches an interference-data generator to check for the presence of interference in generated trajectories.  This prevents collision in the robot’s workspace.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Chevallereau et al. (US Publication No. 2019/0030716).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 26) further comprising: a testing module including rules and configured to control the handling device to carry out and/or to terminate the work step based on the following of the rules.

In view of Chevallereau’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 26) further comprising: a testing module including rules and configured to control the handling device to carry out and/or to terminate the work step based on the following of the rules; since Chevallereau teaches having rules for stopping a robot when a maximum force on one of its axes is exceeded.  This protects the robot and its environment.

Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Publication No. 2012/0290130) as applied to claim 18 above, and further in view of Murakami et al. (JP2012030320).
The teachings of Kapoor have been discussed above.  Kapoor fails to specifically teach: (re claim 27) further comprising:  6an additional sensor configured for fine resolution of a segment of the working region and providing fine resolution data based on the fine resolution; and a fine localization module configured for a more precise determination of an orientation of the stations based on the respective station position, and/or the fine resolution data, and/or the station recognition data, and/or the sensor data; (re claim 28) wherein the additional sensor is carried along on the handling device.

In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the handling assembly as taught by Kapoor, (re claim 27) further comprising:  6an additional sensor configured for fine resolution of a segment of the working region and providing fine resolution data based on the fine resolution; and a fine localization module configured for a more precise determination of an orientation of the stations based on the respective station position, and/or the fine resolution data, and/or the station recognition data, and/or the sensor data; (re claim 28) wherein the additional sensor is carried along on the handling device; since Murakami teaches using a first recognition means with a relatively low spatial resolution to identify trays and their positions, and using a second image processing means with a relatively high spatial resolution to more precisely determine the three-dimensional position/posture of each component.  Figure 2 and paragraph [0040] teach the arm mounted camera 6 offers the narrower field of view and high spatial resolution.  This allows such robots to more precisely determine the positions of items in their environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SPENCER D PATTON/           Primary Examiner, Art Unit 3664